Order entered October 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00903-CV

              IN THE INTEREST OF L.E.H., JR. AND A.C.H., CHILDREN

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-17-01358-Z

                                        ORDER
       Before the Court is appellant’s September 28, 2018 motion for additional time to file

brief. We GRANT the motion and ORDER the brief be filed no later than October 4, 2018. As

this is an accelerated appeal, we caution appellant that further extension requests will be

disfavored.


                                                   /s/   DAVID EVANS
                                                         JUSTICE